In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Richmond County (Amann, J.), entered October 29, 1991, which, upon a jury verdict, inter alia, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the Supreme Court improperly discussed its response to a note from the jury in the presence of the jury is unpreserved for appellate review (see, Horowitz v Incorporated Vil. of Roslyn, 144 AD2d 639, 641-642). In any event, we find that the Supreme Court’s response to the note was proper, and that the court correctly declined to reinstruct the jury as requested by counsel for the plaintiffs (see, Continental Natl. Bank v Tradesmen’s Natl. Bank, 173 *646NY 272, 286). Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.